DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 15 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date in relation to application 16610786, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1 and 11 are the inclusion of the limitations regarding the termination a fluid contamination of a fluid sample including mole fraction distribution function in conjunction with an equation of state, in combination with other limitations in a sampling method and/or system for determining fluid contamination.  The closest prior art reference is NPL reference to Jones et al. which discloses similar aspects to the instant claimed invention, but fails to disclose/teach the employment of both a mole fraction distribution function in combination with an equation of state model/aspects to determine fluid contamination of a fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861